NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW JAMES DURY,                             No. 20-15673

                Plaintiff-Appellant,            D.C. No. 1:13-cv-00595-AWI-
                                                BAM
 v.

J. CIUFO, Unit Manager,                         MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Federal prisoner Matthew James Dury appeals pro se from the magistrate

judge’s order denying his post-judgment motion to collect filing fees or forfeit

future collections. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo whether the magistrate judge had jurisdiction. Allen v. Meyer, 755 F.3d 866,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
867-68 (9th Cir. 2014). We vacate and remand.

      The magistrate judge denied Dury’s post-judgment motion related to the

partial payment of filing fees. However, all parties, including unserved defendants,

must consent to proceed before the magistrate judge for jurisdiction to vest. See

Williams v. King, 875 F.3d 500, 503-04 (9th Cir. 2017); Columbia Record Prod. v.

Hot Wax Records, Inc., 966 F.2d 515, 516-17 (9th Cir. 1992) (holding that absent

consent, a federal magistrate judge lacked authority to render a post-judgment

decision that has a dispositive effect on the parties). Because none of the parties

consented to proceed before a magistrate judge, see 28 U.S.C. § 636(c)(1), we

vacate the magistrate judge’s March 3, 2020 order and remand for further

proceedings. On remand, the district judge may treat the magistrate judge’s order

as a report and recommendation.

       All pending motions are denied as moot.

      VACATED and REMANDED.




                                          2                                    20-15673